Citation Nr: 0927626	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  05-30 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a right elbow 
disability.

3.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1984 until 
September 2004.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.

On his August 2005 Substantive Appeal (Form VA-9) the Veteran 
requested a Travel Board hearing before a Member of the Board 
in connection with his claim. This hearing was initially 
scheduled for March 31, 2008; however, the Veteran failed to 
report for that hearing.  Because the Veteran has neither 
submitted good cause for failure to appear or requested to 
reschedule the hearing, the request for a hearing is deemed 
withdrawn and the Board will continue with the appeal. See 
38 C.F.R. § 20.704(d).

The issue of entitlement to service connection for bilateral 
hearing loss is being remanded and is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence does not demonstrate the Veteran has a 
currently diagnosed disability of the right elbow.

2.  The evidence does not demonstrate the Veteran has a 
currently diagnosed disability of the low back.





CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for a 
right elbow disability have not been met. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2008).

2.  The criteria for a grant of service connection for a low 
back disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran dated in June 2004 and March 2006 that 
fully addressed all notice elements.  Specifically, the June 
2004 letter advised the Veteran of the evidence necessary to 
substantiate the claim and informed him of the evidence VA 
would seek to obtain and the evidence he should obtain.  The 
March 2006 letter advised the Veteran of how VA determines 
disability ratings and effective dates pursuant to Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records and afforded the Veteran VA examinations in 
connection with his claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


The Merits of the Claims

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the inservice disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Right Elbow Disability

The Veteran seeks service connection for a right elbow 
disability.  Having carefully considered the claim in light 
of the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim and the appeal will be denied.

Specifically, the evidence does not demonstrate the Veteran 
has a current right elbow disability.  The Veteran was 
afforded a pre-discharge VA examination in June 2004 to 
assess the presence and severity of any current disabilities.  
The Veteran related he had right elbow problems for a year 
and a half.  He explained certain movements, such as pull-
ups, caused pain.  Pressure on the joint also resulted in 
pain.  Examination of the elbow reflected no abnormalities 
and the range of motion was normal.  An x-ray of the elbow 
was also normal.  The examiner concluded there was no clear 
pathology to render a diagnosis.

To the extent that the Veteran currently has or complains of 
the pain of the right elbow, it has not been linked to any 
diagnosed disorder.  In this respect, it is not a disorder 
for which service connection may be granted.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted."); dismissed in 
part and vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).

Under these circumstances, for the Board to conclude that the 
Veteran has a right elbow disability that had its origin 
during service would be speculation, and the law provides 
that service connection may not be granted on a resort to 
speculation or remote possibility. 38 C.F.R. § 3.102; Obert 
v. Brown, 5 Vet. App. 30, 33 (1993). Simply put, in the 
absence of a present disability that is related to service, a 
grant of service connection is clearly not supportable. See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Veteran was advised of the need to submit medical 
evidence demonstrating a current disorder and a nexus between 
a current disorder and service by way of the June 2004 letter 
from the RO to him, but he has failed to do so.  A claimant 
has a responsibility to present and support a claim for 
benefits under laws administered by the VA, 38 U.S.C.A. § 
5107(a), and the Veteran was clearly advised in the letter of 
the need to submit medical evidence of a current disorder and 
a relationship between a current disorder and an injury, 
disease or event in service.  While the Veteran is clearly of 
the opinion that he has a current right elbow disability that 
is related to service, as a layperson, the Veteran is not 
competent to offer an opinion that requires specialized 
training, such as the diagnosis or etiology of a medical 
disorder. Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Accordingly, service connection for a right elbow disability 
is not established in the absence of competent medical 
evidence of a current disorder and competent medical evidence 
demonstrating a relationship between a current disorder and 
service.

Low Back Disability

The Veteran also seeks service connection for a low back 
disability.  Service treatment records clearly reflect 
complaints of low back pain beginning in 1986.  Service 
treatment records also document three separate diagnoses of a 
low back strain, in January 1987, January 1988 and August 
2003.  Subsequent records demonstrate no residual disease 
from these sprains.  For example, the Veteran did not 
affirmatively identify any swollen, stiff, or painful joints 
or back pain on an August 2003 post-deployment health 
assessment.  Similarly, while the Veteran reported a history 
of recurrent back pain on the April 2004 report of medical 
history, the April 2004 separation examination was 
unremarkable and noted no defects or diagnoses.  

Most significantly, the Veteran underwent a VA examination in 
June 2004 to assess whether the Veteran had any current 
disability.  The examiner considered the Veteran's complaint 
of back problems for 18 or 19 years resulting from falls.  
The Veteran described a quick, sharp pain with bending and an 
occasional stiff back upon waking up.  Clinical examination 
of the spine reflected a normal range of motion, no evidence 
of ankylosis or other signs of intervertebral disc syndrome.  
An x-ray of the spine was normal.  The examiner concluded 
there was no clear pathology to render a diagnosis.  

While the Veteran is competent to report symptoms of low back 
pain, as a layperson, he is not competent to offer an opinion 
that requires specialized training, such as the diagnosis or 
etiology of a medical disorder. Barr v. Nicholson, 21 Vet. 
App. 303 (2007); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  To the extent that the Veteran reported current low 
back pain, as noted above this pain has not been attributed 
to any diagnosed disorder.  In this respect, it is not a 
disorder for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted."); 
dismissed in part and vacated in part on other grounds, 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

As noted above a threshold requirement for the granting of 
service connection is evidence of a current disability.  In 
the absence of evidence of a current disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

Under these circumstances, for the Board to conclude that the 
Veteran has a low back disability that had its origin during 
service would be speculation, and the law provides that 
service connection may not be granted on a resort to 
speculation or remote possibility. 38 C.F.R. § 3.102; Obert 
v. Brown, 5 Vet. App. 30, 33 (1993). Simply put, in the 
absence of a present disability that is related to service, a 
grant of service connection is clearly not supportable. See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Accordingly, service connection for a low back disability is 
denied.


ORDER

Service connection for a right elbow disability is denied.

Service connection for a low back disability is denied.


REMAND

In his Substantive Appeal the Veteran asserted that his 
hearing loss had deteriorated since the June 2004 VA 
examination.  Although the June 2004 examination reflected no 
hearing loss disability, service treatment records clearly 
note the Veteran was exposed to acoustic trauma and was 
frequently tested during service because of this exposure.  
Furthermore, service treatment records reflect the Veteran 
sustained significant threshold shifts in August 1986 and 
September 2002.  If the Veteran's hearing has worsened since 
the June 2004 VA examination it could be the basis for a 
grant of service connection.  Therefore, the record is 
unclear as to whether or not the Veteran has a current 
disability as defined by 38 C.F.R. § 3.385.  It is well-
settled that in its decisions, the Board may not rely upon 
its own unsubstantiated medical opinion. Allday v. Brown, 7 
Vet. App. 517 (1995); Godfrey v. Brown, 7 Vet. App. 398 
(1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Accordingly, the Board 
finds that the Veteran should be scheduled for another VA 
examination.

Accordingly, the case is REMANDED for the following action:

1. The Veteran shall be afforded an 
audiological examination to assess whether 
the Veteran has hearing loss within the 
meaning of VA regulations.  Any and all 
indicated evaluations, including 
audiometric and speech recognition using 
the Maryland CNC should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, particularly service 
treatment records and records of treatment 
for hearing loss and opine whether it is 
at least as likely as not (a 50 percent 
probability or more) that the Veteran has 
hearing loss that is related to his 
inservice acoustic trauma.

2.  When the development requested has 
been completed, the claim should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


